       Case 2:21-cv-00034-SMB Document 6 Filed 01/19/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tanya Winters,                                      No. CV-21-00034-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff Tanya Winter’s Complaint. (Doc. 1.) Plaintiff
16   filed her Complaint pro se on January 6, 2021 against the Social Security Administration

17   (“SSA”). (Id.) The Court granted Plaintiff’s application to proceed in forma pauperis on
18   January 12, 2021. (Doc. 5.) The Court has screened Plaintiff’s Complaint pursuant to 28

19   U.S.C. § 1915(e)(2)(B) and dismisses Plaintiff’s Complaint with leave to amend.

20    I.    Legal Standard
21          When a party proceeds in forma pauperis, 28 U.S.C. § 1915(e)(2) requires the Court
22   to screen lawsuits and dismiss them sue sponte if it determines “the action or appeal…fails

23   to state a claim on which relief may be granted...” Lopez v. Smith, 203 F.3d 1122, 1126

24   (9th Cir. 2000). To adequately state a claim, Rule 8(a) of the Federal Rules of Civil

25   Procedure requires a complaint contain (1) a short and plain statement of the grounds for

26   the court’s jurisdiction, (2) a short and plain statement of the claim showing that the pleader
27   is entitled to relief, and (3) a demand for judgment for the relief the pleader seeks. Fed. R.
28   Civ. P. 8(a)(3). While detailed factual allegations are not required, “Threadbare recitals of
          Case 2:21-cv-00034-SMB Document 6 Filed 01/19/21 Page 2 of 3



 1   the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint “must contain sufficient factual
 3   matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Id. (quoting
 4   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus, a complaint should
 5   contain “factual content that allows the court to draw the reasonable inference that the
 6   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
 7       II.   Statutory Screening
 8             The Court has determined that Plaintiff’s Complaint must be dismissed because it
 9   does not contain a sufficient statement of a claim showing that the pleader is entitled to
10   relief.1 See Fed. R. Civ. P. 8(a). Plaintiff’s Complaint appears to seek judicial review of an
11   SSA determination. However, Plaintiff’s Complaint only references the date that the SSA
12   determination was believed to be made, December 27, 2020. (Doc. 1 at 1.) It does not
13   appear to reference specifically which SSA decision she is appealing or include a case
14   number. Further, Plaintiff’s Complaint contains an insufficient statement of her claim.
15   Although the Complaint alleges generally that the State of Arizona does not see traumatic
16   brain injury as an injury and that the State gave Plaintiff a false disability that was used to
17   deny disability benefits, (Id. at 2b), Plaintiff does not state specifically how she believes
18   the administrative law judge erred in deciding her case. Without this information, the Court
19   will not be able to determine why Plaintiff believes that the decision should be overturned.
20   Plaintiff should include these details in her amended complaint.
21   III.      Leave to Amend
22             In accordance with the well-settled law in this Circuit, the Court will grant Plaintiff
23   leave to amend to cure the defects in her Complaint. See Jackson v. Barnes, 749 F.3d 755,
24   767 (9th Cir. 2014) (citations omitted); Lopez, 203 F.3d at 1131 (en banc) (holding a pro
25   se litigant must be given leave to amend “if it appears at all possible the plaintiff can correct
26
     1
       The Court also notes that the Complaint does not contain a reference to a law or statute
27
     which grants the Court jurisdiction to hear the case. If Plaintiff intends to bring a complaint
28   for judicial review of an adverse determination under the Social Security Act, then Court
     has jurisdiction pursuant to 42 U.S.C. § 405(g).

                                                    -2-
       Case 2:21-cv-00034-SMB Document 6 Filed 01/19/21 Page 3 of 3



 1   the complaint’s defects”); Fed. R. Civ. P. 15(a)(2). Plaintiff’s complaint must be amended
 2   to address the deficiencies identified above and should follow the form detailed in Rule 7.1
 3   of the Local Rules of Civil Procedure (“LRCiv”). Plaintiff can obtain a form to use for her
 4   amended complaint for judicial review of a Social Security Disability or Supplemental
 5   Security   Income      Decision    via    this    link   to   the   uscourts.gov   website:
 6   https://www.uscourts.gov/sites/default/files/complaint_for_review_of_social_security.pdf
 7          Within thirty (30) days from the date of entry of this Order, Plaintiff may submit
 8   an amended complaint. Plaintiff must clearly designate on the face of the document that it
 9   is the “First Amended Complaint.” The amended complaint must be retyped or rewritten
10   in its entirety and may not incorporate any part of the original Complaint by reference.
11   IV.    Conclusion
12          IT IS ORDERED that Plaintiff’s Complaint (Doc. 1) is dismissed with leave to file
13   an amended complaint within thirty (30) days of the date this Order is entered;
14          IT IS FURTHER ORDERED that if Plaintiff does not file an amended complaint
15   within thirty (30) days of the date this Order is entered, the Clerk of Court shall dismiss
16   this action without further order of this Court; and
17          IT IS FURTHER ORDERED that if Plaintiff elects to file an amended complaint,
18   it may not be served until and unless the Court issues an Order screening the amended
19   complaint pursuant to 28 U.S.C. § 1915(e)(2).
20          Dated this 19th day of January, 2021.
21
22
23
24
25
26
27
28


                                                 -3-
